OPINION OF THE COURT
PER CURIAM.
Appellants Michael J. Pappas, Ph.D. and Frederick F. Buechel, M.D., appeal various orders of the District Court for the District of New Jersey concerning their lawsuit against Appellees DePuy Orthopaedics, Inc. and DePuy International, LTD. These orders denied in part their motion for summary judgment, denied *36their motion to strike certain testimony, and denied their post-trial motion for judgment as a matter of law, or, in the alternative, a new trial.
Because we write only for the district court and the parties to this litigation, who are familiar with the circumstances underlying the instant appeal, we need not recite the factual or procedural background of this dispute. We have reviewed the thoughtful Letter Opinion of the district court and the other issues presented on the record, and we will affirm substantially for the reasons set forth in those opinions and on the record.